ALD-210                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3276
                                       ___________

                                 DION LEE MCBRIDE,
                                             Appellant

                                             v.

                      ROBERT O'BRIEN, of the Allegheny County
                              Adult Probation Services
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 14-cv-01129)
                    Magistrate Judge: Honorable Lisa Pupo Lenihan
                     ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 7, 2016
           Before: AMBRO, SHWARTZ and NYGAARD, Circuit Judges

                             (Opinion filed: April 13, 2016 )
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
          Dion McBride, a Pennsylvania prisoner proceeding pro se, appeals from the

District Court’s order granting the defendant’s motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). For the reasons that follow, we will summarily affirm.

          While on probation from a state court conviction, McBride was arrested and

charged with numerous theft and fraud charges. Consequently, on August 20, 2012, the

Court of Common Pleas of Allegheny County issued a violation of probation detainer

against McBride. McBride moved to have the detainer lifted, but those motions were

unsuccessful.

          In 2014, McBride filed a complaint, which he later amended, pursuant to 42

U.S.C. § 1983, alleging that his due process rights were violated in connection with the

issuance of the detainer. He named as defendant Robert O’Brien, who was identified on

the detainer as the Court Liaison Probation Officer. O’Brien filed a motion to dismiss the

complaint. A Magistrate Judge, presiding on consent of the parties, 28 U.S.C.

§ 636(c)(1), held that McBride’s federal claims were barred by Heck v. Humphrey, 512
U.S. 477, 486-87 (1994).1 McBride appealed. O’Brien has filed a motion to summarily

affirm.




1
  Alternatively, the Magistrate Judge held that O’Brien was entitled to Eleventh
Amendment immunity to the extent that he was sued in his official capacity under
§ 1983, and that immunity under Pennsylvania’s Political Subdivision Tort Claims Act
(PSTCA), 42 Pa. Cons. Stat .Ann. §§ 8541-8564, protected him from a state law claim of
false imprisonment. The Magistrate Judge also concluded that O’Brien had authority and
jurisdiction to issue the detainer and that McBride’s due process and Sixth Amendment
rights were not violated.


                                              2
       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Our review of

the order granting O’Brien’s motion to dismiss is de novo. Weston v. Pennsylvania, 251
F.3d 420, 425 (3d Cir. 2001). We may affirm on any basis supported by the record.

Fairview Twp. v. EPA, 773 F.2d 517, 525 n.15 (3d Cir. 1985).

       It is well-settled that when a state prisoner challenges the fact or duration of his

confinement, his sole federal remedy is a writ of habeas corpus, not a § 1983 action.2

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); see also Estelle v. Dorrough, 420 U.S.
534, 536 n.2 (1975) (recognizing that a person under a state detainer warrant is

considered to be in custody for the purpose of federal habeas relief). In Heck, the

Supreme Court held that “harm caused by actions whose unlawfulness would render a

conviction or sentence invalid” is not cognizable under § 1983, unless the conviction or

sentence was “reversed on direct appeal, expunged by executive order, declared invalid

by a state tribunal authorized to make such a determination, or called into question by a

federal court’s issuance of a writ of habeas corpus.” 512 U.S. at 486-87; see also Leamer

v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002) (“whenever the challenge ultimately attacks

the ‘core of habeas’ – the validity of the continued conviction or the fact or length of the

sentence – a challenge, however denominated and regardless of the relief sought, must be



2
 We note that, in January 2013, McBride filed a habeas petition in the District Court,
primarily arguing that he should be released from pretrial incarceration because the
probation violation detainer was invalid. The District Court dismissed the petition,
holding that McBride was not entitled to relief because he had failed to exhaust his
available state court remedies. We denied a certificate of appealability. McBride v.
Pennsylvania, C.A. No. 13-3133 (order entered Sept. 23, 2013).


                                              3
brought by way of a habeas corpus petition.”). The Heck doctrine applies to probation

revocations decisions. See Williams v. Consovoy, 453 F.3d 173, 177 (3d Cir. 2006).

       McBride seeks damages under § 1983 for his incarceration resulting from the

issuance of a probation violation detainer. To the extent that McBride alleges that his

confinement on the detainer violates federal law, a favorable outcome would necessarily

demonstrate the invalidity of his detention. McBride has not successfully challenged the

detainer in any state or federal proceeding. Therefore, because he may not proceed under

§ 1983, the District Court properly granted O’Brien’s motion to dismiss.

       McBride also raised a state law false imprisonment claim. We have held that

“claims for . . . false imprisonment are not the type of claims contemplated by the Court

in Heck which necessarily implicate the validity of a conviction or sentence.”

Montgomery v. De Simone, 159 F.3d 120, 126 n.5 (3d Cir. 1998). Nevertheless,

dismissal of this claim was appropriate because O’Brien was immune under PSTCA for

any alleged damages on account of acts he took within the scope of his duties. See

Sanford v. Stiles, 456 F.3d 298, 315 (3d Cir. 2006) (holding that Pennsylvania’s Political

Subdivision Tort Claims Act generally gives municipal employees immunity from

liability, so long as the act committed was within the scope of the employee’s

employment); Vargas v. City of Phila., 783 F.3d 962, 975 (3d Cir. 2015) (stating that the

“PSTCA provides immunity to municipalities and its employees for official actions

unless the employee’s conduct goes beyond negligence and constitutes ‘a crime, actual

fraud, actual malice, or willful misconduct.’” (quoting 42 Pa. Cons. Stat. Ann. § 8550)).

Moreover, McBride did not allege any conduct by O’Brien that would fall outside the

                                             4
scope of immunity provided for in the PSTCA. See Sanford, 456 F.3d at 315 (stating that

“willful misconduct is a demanding level of fault”).

      For the foregoing reasons, we conclude that there is no substantial question

presented by this appeal. Accordingly, O’Brien’s motion to summarily affirm is granted,

and we will summarily affirm the District Court’s dismissal of McBride’s complaint. See

Third Cir. LAR 27.4; I.O.P. 10.6.




                                            5